DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

 Allowable Subject Matter
The indicated allowability of claim(s) 1-2, 5, 8-9, 12, 14-15, 21, 27-28 is/are withdrawn in view of the newly discovered reference(s) to McCormack et al. (U.S. Pub. No. 2010/0069912 A1) and Nelson (U.S. Pub. No. 2012/0029545 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormack et al. (U.S. Pub. No. 2010/0069912 A1, hereinafter “McCormack”).  
McCormack discloses, regarding claim 1, a cervical facet joint access device (266, see Figs. 23A-23D, see para. [0173]) for accessing the cervical facet joint via a posterior access approach (see para. [0173]), the device comprising a body (see annotated Fig. 23A below) having a proximal portion (see annotated Fig. 23A below) and a distal portion (see annotated Fig. 23A below); and a chamfered or beveled end feature (278, see Fig. 23B) positioned at the distal portion of the body (see annotated  Fig. 23A below) and configured for insertion at the cervical facet joint (see para. [0173]), wherein the chamfered or beveled end feature comprises an expandable member (274 and 276) held in a closed position for delivery (see Fig. 23B, see para. [0173]) and expanded into an open position (see Fig. 23D, see para. [0173]) by actuation of an internal rod (280, see Fig. 23D, see para. [0173]).

    PNG
    media_image1.png
    236
    401
    media_image1.png
    Greyscale

Regarding claim 2, wherein the chamfered or beveled end feature is offset from the body (see Figs. 23A-23B, note that the beveled end feature is offset inwardly from the body).
Regarding claim 5, wherein the proximal portion has a first height and the distal portion has a second height and the first height is greater than the second height (see Fig. 23A and annotated Fig. 23A above, note that the proximal handle portion has a first height that is greater than a second height of the distal tube portion of the body).
Regarding claim 12, wherein the chamfered or beveled end feature comprises an articulating tip (see Figs. 23B and 23C, note that tip formed by 274 and 278 articulates when internal rod 280 is actuated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormack, as applied to claim 1 above, and in view of Marik et al. (U.S. Pub. No. 2012/0277801 A1, hereinafter “Marik”). 
McCormack discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 8, wherein the chamfered or beveled end feature further includes a stop adapted to abut a posterior edge or posterior portion of the facet joint; and regarding claim 9, wherein the stop includes a raised or protruding feature adapted to engage the facet joint.
Marik discloses a facet joint access device (see Fig. 12, see para. [0006]) wherein the distal end includes a stop (26, see Fig. 12) that is a raised or protruding feature adapted to engage the facet joint (see Fig. 12, see para. [0038]) in order to terminate advancement of the access device (see para. [0038]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the beveled end feature in McCormack to include a stop / raised / protruding feature in view of Marik in order to terminate advancement of the access device. 

Claim(s) 14-15, 21, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannestra (U.S. Pub. No. 2012/0215259 A1, hereinafter “Cannestra”). 
Cannestra discloses, regarding claim 14, a spinal fixation access and delivery system  (100, see Fig. 10) for accessing the cervical facet joint via a posterior access approach (see Fig. 10), the system comprising an access device (10) comprising a body (14) having a proximal portion (see annotated Fig. 2 below) and a distal portion (see annotated Fig. 2 below); and a chamfered or beveled end feature (12) positioned at the distal portion of the body and configured for insertion at the cervical facet joint (see Fig. 7, see para. [0039]), a guide device (38) having access device engagement features (32); and a spinal fixation member (72), wherein the access device includes at least one guide device receiving feature (16) complementary to or keyed to the engagement feature of the guide device (see Fig. 1, see para. [0047]). 
Regarding claim 15, wherein the chamfered or beveled end feature of the access device is offset from the body (see Fig. 2, note that the beveled end feature 12 is offset distally and offset to one side of the body 14). 
Regarding claim 21, wherein the chamfered or beveled end feature of the access device further includes a stop (18) adapted to abut a posterior edge or posterior portion of the facet joint (see Fig. 7, see para. [0046]). 
Regarding claim 27, wherein the access device engagement features (16) are selected from a protrusion, a notch or a recess (see para. [0047] “recess or notch”).
Regarding claim 28, further comprising a decortication tool (see para. [0073] “includes instruments to decorticate the bone”, see also para. [0036] “decortication tool 62”). 
Cannestra fails to disclose, regarding claim 14, wherein the end feature comprises an articulating tip.
Nelson discloses an end feature (102, see Fig. 1A) for a spinal axis device (100, see Fig. 1A), wherein the end feature does not comprise an articulating tip (see Fig. 1A). Nelson discloses in an alternative embodiment (see Figs. 40A-40C), wherein the end feature (806) is disclosed as being modified into a hinged / articulating tip (see para. [0149]) in order to enable better engagement and cutting of an uneven surface (see paras. [0149] and [0151]) and to enable end feature to be lockably adjusted during use to a desired angle (see para. [0151]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the end feature in Cannestra to comprise an articulating tip in view of Nelson in order to in order to enable better engagement and rasping of uneven surfaces of the facet joint and to enable end feature to be lockably adjusted during use to a desired angle to accommodate the patients specific anatomical needs. 

Allowable Subject Matter
Claim(s) 3, 30-32 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 8-9, 12, 14-15, 21, 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773